                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     HOME DEPOT UNITED STATES OF                        Case No. 16-cv-04865-BLF
                                         AMERICA, INC,
                                   7
                                                         Plaintiff,                         ORDER STRIKING DEFENDANTS’
                                   8                                                        MEMORANDUM OF POINTS AND
                                                 v.                                         AUTHORITIES IN SUPPORT OF
                                   9                                                        THEIR MOTION FOR SUMMARY
                                         E.I. DUPONT DE NEMOURS &                           JUDGMENT; AND DIRECTING
                                  10     COMPANY, et al.,                                   DEFENDANTS TO FILE A
                                                                                            CORRECTED MEMORANDUM ON
                                  11                     Defendants.                        OR BEFORE JANUARY 4, 2019
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court hereby STRIKES Defendants’ Memorandum of Points and Authorities in

                                  15   Support of their Motion for Summary Judgment (“Memorandum”) on the basis that the

                                  16   Memorandum violates the rules regarding use of footnotes set forth in this Court’s Standing Order

                                  17   Re Civil Cases. Defendants may file a Corrected Memorandum on or before January 4, 2019.

                                  18   Any footnotes contained in the Corrected Memorandum shall be no less than 12-point type and

                                  19   shall be double-spaced. Footnotes shall not be used to cite to legal authorities or evidence. All

                                  20   citations to legal authorities or evidence shall be in the body of the brief. Excessive footnotes will

                                  21   be disregarded.

                                  22          Changes to Defendants’ Memorandum shall be limited to the clerical issues addressed in

                                  23   this order. Because the Corrected Memorandum will not contain any substantive changes, this

                                  24   order does not affect the briefing schedule for the summary judgment motion.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 14, 2018

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
